DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al. USPGPUB 20150033724 (hereinafter “Fong”).


As to claim 1, Fong teaches a computer-implemented method for energy management (paragraph 0204 “a controller/processor 1004 in electronic communication with a computer-readable storage device 1002, which may be of any design”) comprising: obtaining access to a fluid-based local energy transfer distribution network (paragraph 0205 “controller/processor 4 may dynamically control operation of the system to achieve one or more objectives, including but not limited to maximized or controlled efficiency of conversion of stored energy into useful work; maximized, minimized, or controlled power output; an expected power output”); connecting one or more fluid-based energy storage and generation assemblies to the fluid-based local energy transfer distribution network (FIG. 1 and paragraph 0204-0205 “controller/processor 4 may dynamically control operation of the system to achieve one or more objectives, including but not limited to maximized or controlled efficiency of conversion of stored energy into useful work”); providing energy to the one or more fluid-based energy storage and generation assemblies (paragraph 0294 “energy in the initial air volume V.sub.0 has been fully expended, and little or no energy is wasted in moving that expanded air to the next lower pressure stage” and paragraph 0007-0008); and delivering fluid-based energy from the energy storage and generation assemblies to the fluid-based local energy transfer distribution network (paragraph 0406-0410 “storing energy by placing the piston in communication with an energy source to compress the air within the chamber, and then transferring the compressed air to the pressure cell”), wherein the delivering is based on an energy control management system executing on one or more processors (0489-0494 and FIG. 10 “controller is configured to operate the first valve to inlet the air such that at an end of an expansion stroke of the piston, a pressure on the piston is substantially equal to a desired pressure” and paragraph 0204-0205 “controller/processor 4 may dynamically control operation of the system to achieve one or more objectives”).

As to claim 2, Fong teaches wherein the delivering includes providing local, fluid-based services (paragraph 0016-0019 “compressed air energy storage system showing how multiple stages are incorporated into a complete system” and FIG. 1-2. 10).

As to claim 3, Fong teaches wherein the local, fluid-based services supply local consumer applications (paragraph 1951-1952 “energy storage and recovery system 6801 may also be co-situated with another facility 6870, which may be a large consumer of electricity”).

As to claim 4, Fong teaches wherein the local consumer applications include a water nozzle, an air nozzle, a water Venturi function, an air Venturi function, a vacuum supply, space heating, a fluid-based rotation, space cooling, hot water, or cold water (paragraph 0012 “injecting liquid via a nozzle, as described above, air may be bubbled though a quantity of liquid in one or more of the cylinder devices in order to facilitate heat exchange” and 0193 “spray nozzle” and paragraph 1329 “water of the circulation system. Water supply tank 5046 also includes a vacuum relief valve and a drain valve”, paragraph 0796 “conventional refrigeration apparatuses may have hot and cold temperatures” paragraph 2487 “hot side is used to heat domestic hot water”).

As to claim 5, Fong teaches wherein the delivering includes providing a fluid-based equivalent mechanical range of motion through fluid transfer (paragraph 0527 “processor to control the amount of liquid transferred to the chamber” and paragraph 0952).

As to claim 6,  Fong teaches wherein the equivalent mechanical range of motion controls fluid mixing (paragraph 0198 “system designs include mixing a liquid with the air to facilitate heat exchange during compression and expansion”).
As to claim 8, Fong teaches wherein the equivalent mechanical range of motion controls fluid rotation (paragraph 2814 “particular direction relative to a direction of motion of a moveable member”).
As to claim 7, Fong teaches wherein the equivalent mechanical range of motion controls fluid velocity wherein the equivalent mechanical range of motion controls fluid velocity(paragraph 2786 “velocity elevating portion configured to accelerate a velocity of liquid”). 

As to claim 9,  Fong teaches wherein the delivering includes heterogeneous fluid pressure transformation using a mechanical connection (paragraph 2814 “particular direction relative to a direction of motion of a moveable member”).

As to claim 10, Fong teaches wherein the fluid-based local energy transfer distribution network includes at least two heterogeneous fluids (paragraph 2586 “two heterogeneous fluids”).

As to claim 11,  Fong teaches wherein the fluid-based local energy transfer distribution network includes a homogeneous fluid in liquid and gaseous phases (paragraph 0581-0584 “Compressed gas received from the storage unit, expands in the compressor-expander to generate power. During expansion, the heat source is in selective thermal communication” and paragraph 0978 “a mixing chamber 3950, along the direction of flow of the gas, showing possible trajectories 3951 of liquids injected”).

As to claim 12,  Fong teaches wherein the fluid-based energy comprises hot air (paragraph 2072-2074 “thermal link 6955 carries hot air and the end user component 6950 comprises an air duct”).

As to claim 13,  Fong teaches wherein the hot air is supplied to the distribution network at a temperature greater than ambient air temperature (paragraph 2072-2074 “Hot air is then conveyed through the air duct coupling to the HVAC system” which is greater than ambient temperature).

As to claim 14, Fong teaches wherein the fluid-based energy comprises liquid air (paragraph 0198 “liquid with the air to facilitate heat exchange”).

As to claim 15, Fong teaches wherein the liquid air is supplied to the distribution network at a temperature less than -215 C (paragraph 0011 “compression cycle the gas may experience an increase in temperate of 100 degrees Celsius or less, or a temperature increase of 60 degrees Celsius or less. In some embodiments, during an expansion cycle, the gas may experience a decrease in temperature of 100 degrees Celsius or less, 15 degrees Celsius or less, or 11 degrees Celsius or less--nearing the freezing point of water from an initial point of room temperature” and it’s a design choice to have the temperature less than -215C).

As to claim 16, Fong teaches wherein the fluid-based energy comprises cold air (paragraph 2071 “cold air then enters”).

As to claim 17,  Fong teaches wherein the cold air is supplied to the distribution network at a temperature less than ambient air temperature (paragraph 1689 “inlet gas for compression may be below ambient temperature” and paragraph 1756).

As to claim 18,  Fong teaches wherein the fluid-based energy comprises vacuum services (paragraph 1329 “supply tank 5046 also includes a vacuum relief valve and a drain valve”).

As to claim 19, Fong teaches wherein the vacuum services are supplied to the distribution network at a pressure of less than 14 pounds per square inch vacuum (PSIV) (paragraph 0424-0426 ‘pressure is monitoring” and it’s a design issue to maintain pressure less than 14 pounds per square inch vacuum).

As to claim 20, Fong teaches wherein the fluid-based energy comprises pressurized water (paragraph 1296 “a pressurized water”).

As to claim 21,  Fong teaches wherein the pressurized water is supplied to the distribution network at a pressure of more than one bar (paragraph 0791 “pressurize of about 25 bar”).

As to claim 22,  Fong teaches wherein the delivering is performed without an electrical subsystem intermediary (paragraph 2259 “providing deliverable quantities in the form of heating or cooling capacity” and FIG. 1 show no electrical subsystem intermediary).

As to claim 23, Fong teaches wherein the energy storage and generation assemblies comprise multiple, parallel pipes to accommodate fluid expansion or compression (paragraph 2786-2789 “direction of liquid injection may not necessarily be substantially parallel to either a direction of gas flowed into the chamber (in compression or expansion mode), or to a direction of movement of the piston within the chamber” and FIG. 1 shows parallel pipes).

As to claim 24, Fong teaches wherein the multiple, parallel pipes are configured in a hierarchy (FIG. 1 show parallel pipes with hierarchy, it’s a design issue that require different piping system).

As to claim 25,  Fong teaches wherein the hierarchy comprises 2-to-1 piping for compression or 1-to-2 piping for expansion (paragraph 0217 “two-step expansion process” and it’s a design issue).

As to claim 26, Fong teaches wherein the hierarchy comprises no more than seven levels to achieve at least 100 times pressure expansion or contraction (paragraph 02222 “overall expansion ratio and N is the number of stages”).

As to claim 27, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 28, is related to claim 1 with similar limitations also rejected by same rational.  

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
McBride et al. USPGPUB 2013/0336721 teaches one or more pressure vessels and/or one or more insulated pipeline vessels (IPVs) and/or one or more lined underground reservoirs (LURs) as pressurized-fluid storage containers for a system that stores energy in the form of a compressed fluid (e.g., high pressure gas). The terms "IPV" and "LUR" will be clarified shortly, below. In general, the quantity of energy to be stored may be characterized as "low," "medium," or "large." The cost-effectiveness of a storage container type is, in general, affected by the quantity of energy (i.e., fluid) to be stored. For storage of low energy quantities, pressure vessels.
Stahlkopf et al. USPGPUB 2013/0168961 teaches compressed-air energy storage system according to embodiments of the present invention comprises a reversible mechanism to compress and expand air, one or more compressed air storage tanks, a control system, one or more heat exchangers, and, in certain embodiments of the invention, a motor-generator. The reversible air compressor-expander uses mechanical power to compress air (when it is acting as a compressor) and converts the energy stored in compressed air to mechanical power (when it is acting as an expander). In certain embodiments, the compressor-expander comprises one or more stages, each stage consisting of pressure vessel (the "pressure cell") partially filled with water or other liquid. In some embodiments, the pressure vessel communicates with one or more cylinder devices to exchange air and liquid with the cylinder chamber(s) thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119